Name: 88/252/EEC: Commission Decision of 28 March 1988 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  agricultural policy
 Date Published: 1988-04-27

 Avis juridique important|31988D025288/252/EEC: Commission Decision of 28 March 1988 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) Official Journal L 106 , 27/04/1988 P. 0041 - 0041*****COMMISSION DECISION of 28 March 1988 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) (88/252/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 (3) thereof, Whereas on 26 November 1987 the Belgian Government has forwarded, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the administrative provisions relating to the fixation of the reference income for 1987; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, having regard to the compliance of the abovementioned provisions with the aforementioned Regulation and taking into account the objectives of the latter and the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas the fixation of the reference income for 1987 satisfies the conditions of Article 2 (3) of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Taking into account the provisions relating to the fixation of the reference income for 1987, the measures adopted in Belgium pursuant to Regulation (EEC) No 797/85 continue to meet the conditions for a financial contribution from the Community to the common measures provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to Belgium. Done at Brussels, 28 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.